                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  ALYSSA ISEMAN and                                  )
  POSITIVELY MEDIEVAL, LLC,                          )
                                                     )
                Plaintiffs,                          )
                                                     )
  v.                                                 )      No. 3:19-CV-365-TRM-DCP
                                                     )
  M. JACOB WERNER,                                   )
                                                     )
                Defendant.                           )

                                MEMORANDUM AND ORDER

         This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

  and Standing Order 13-02. Now before the Court are Plaintiffs’ Motion for Leave to Amend

  Complaint [Doc. 18] and Motion for Leave to Substitute Proposed Amended Pleading [Doc. 20],

  and Defendant’s Motion for Hearing [Doc. 32].

         Accordingly, for the reasons stated below, Plaintiffs’ Motion for Leave to Amend

  Complaint [Doc. 18] will be GRANTED, Plaintiffs’ Motion for Leave to Substitute Proposed

  Amended Pleading [Doc. 20] will be GRANTED, and Defendant’s Motion for Hearing [Doc. 32]

  will be DENIED.

  I.     BACKGROUND

         On September 20, 2019, Plaintiffs Alyssa Iseman and Positively Medieval, LLC filed their

  Original Complaint [Doc. 1] against Defendant, alleging causes of action for legal malpractice,

  breach of fiduciary duty, and negligent misrepresentation. Plaintiffs then filed an Amended

  Complaint (“First Amended Complaint”) [Doc. 10] on October 21, 2019 with the same three

  causes of action. Defendant filed an Answer [Doc. 11] to the First Amended Complaint on

  November 4, 2019.




Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 1 of 44 PageID #: 424
             On April 27, 2020, Plaintiffs filed a Motion for Leave to Amend Complaint [Doc. 18],

  attaching a proposed Second Amended Complaint [Doc. 18-1], which asserted causes of action for

  legal malpractice, breach of fiduciary duty, negligent misrepresentation, fraud, a violation of the

  Tennessee Consumer Protection Act (“TCPA”), and conversion. The Court’s Scheduling Order

  [Doc. 16] previously set a deadline of April 27, 2020 for the filing of any motions to amend the

  pleadings in this case.

         Defendant filed his Response [Doc. 19] in opposition to Plaintiffs’ motion on May 8, 2020.

  Defendant claimed that Plaintiffs’ proposed TCPA claim was futile, as Plaintiffs did not have a

  private right of action against him, and thus requested that Plaintiffs’ motion be denied with respect

  to the TCPA claim and corresponding claims for treble damages and attorneys’ fees.

         However, Plaintiffs also filed a Motion for Leave to Substitute Proposed Amended

  Pleading [Doc. 20] on May 8, 2020, seeking leave to substitute the proposed Second Amended

  Complaint (“Substitute Complaint”). The Substitute Complaint alleges causes of action for legal

  malpractice, breach of fiduciary duty, negligent misrepresentation, fraud, a violation of the

  Tennessee Consumer Protection Act, and conversion—similar to the Second Amended

  Complaint—but also asserts federal securities fraud claims and violations of the Tennessee “Blue

  Sky Law.” See [Doc. 20-1].1 Plaintiffs claimed that since the filing of their Motion for Leave to

  Amend Complaint [Doc. 18], they consulted with an expert in securities law, which led them to

  believe that they had legitimate causes of action under §10(b) of the Securities Exchange Act of

  1934 and Securities and Exchange Commission (“SEC”) Rule 10b-5, as well as claims under

  Tennessee’s “Blue Sky” law, Tenn. Code Ann. § 48-1-121(a). [Doc. 20 at 2].



         1
           While the Substitute Complaint also alleged a civil conspiracy claim, Plaintiffs
  subsequently filed notice of the withdrawal of the count of civil conspiracy on June 30, 2020.
  [Doc. 36].

                                                    2
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 2 of 44 PageID #: 425
          Defendant responded in opposition [Doc. 26], claiming that Plaintiffs’ motion [Doc. 20]

  was an untimely motion to amend, as it was not filed until May 8, 2020, and Plaintiffs have failed

  to establish good cause to justify their motion. Additionally, Defendant claims that he will be

  prejudiced by the Substitute Complaint, and that Plaintiffs’ motion should be denied with respect

  to their fraud claims, violation of the TCPA, federal securities fraud, and violation of the Tennessee

  Blue Sky Law, as these claims are futile.

          Plaintiffs subsequently filed a Reply [Doc. 31] on June 15, 2020, claiming that there was

  only one motion to amend filed because the Court had yet to rule on the initial motion to amend,

  and thus the Substitute Complaint merely replaces the Second Amended Complaint. Additionally,

  Plaintiffs claim that they have established good cause to support any amendment, Defendant will

  not be prejudiced by the filing of the Substitute Complaint, and that Plaintiffs’ newly asserted

  claims are not futile.

          Defendant also filed a Motion for Oral Argument [Doc. 32], as well as accompanying

  Memorandum in Support [Doc. 33]. Defendant asserts that oral argument will assist the Court by

  allowing Defendant to address “[c]ertain representations and arguments made by the Plaintiffs” in

  their Reply, including Plaintiffs’ failure to address several unresolved legal issues with respect to

  their common law fraud claim and the basis of Plaintiffs’ claim of a “Ponzi scheme.” [Id.].

  Additionally, Defendant contends that oral argument will “present an in-court speaking

  opportunity for a young lawyer, Karissa H. Range, Esq., co-counsel of record for Mr. Werner.”

  [Doc. 32].

          Plaintiffs respond [Doc. 34] that there is no need for oral argument on the issues “because

  the parties have fully briefed the matters and further argument would serve no purpose other than




                                                    3
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 3 of 44 PageID #: 426
  to needlessly increase the expenses of litigation for the parties.” [Id. at 1]. Plaintiffs note the

  extensive briefing on this matter before the Court.

          “The decision to allow for oral argument on request of one of the parties is entirely in the

  Court's discretion.” White v. Suarez Corp. Indus., No. 3:15-CV-411-TAV-HBG, 2016 WL

  11597921, at *1 n.2 (E.D. Tenn. Nov. 4, 2016) (citing Nam v. U.S. Xpress, Inc., No. 1:11-cv-

  116, 2012 WL 10161528, at *8 (E.D. Tenn. June 25, 2012)). Here, the Court finds that the parties

  have briefed the matter in a manner that makes additional argument unnecessary. Additionally,

  Defendant was granted leave to file excess pages in its response to Plaintiffs’ motion. [Doc. 25].

  Therefore, because the Court is capable of resolving the matter without a hearing, and in light of

  Plaintiffs’ opposition to the motion, Defendant’s Motion for Oral Argument [Doc. 32] will be

  DENIED.

  II.    FACTUAL ALLEGATIONS

         This action stems from an alleged fraudulent scheme perpetrated upon the Plaintiffs, Alyssa

  Iseman (“Iseman”) and Positively Medieval, LLC, after they entered into an investment

  opportunity to fund the development of a film/television project. The following factual allegations

  are taken from Plaintiffs’ Substitute Complaint [Doc. 20-1].

         Iseman was approached in summer of 2018 by Josh Hodgins (“Hodgins”), an individual

  who had been involved in financing entertainment industry projects, about a potential investment

  opportunity. [Id. at ¶ 8]. Iseman participated in a conference call on July 30, 2018 with Hodgins,

  Gene Francisconi (“Francisconi”), Ryan O’Quinn (“O’Quinn”), and Mike Davis (“Davis”), where

  she was told about an investment opportunity with a group that was interested in funding film and

  television projects and was typically involved in multi-million dollar transactions. [Id. at ¶ 8–9].

  The Substitute Complaint alleges that Iseman was told that investor’s funds would be placed in a



                                                   4
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 4 of 44 PageID #: 427
  trust account of an attorney who would oversee the transaction, that she would have sole signatory

  access to the account along with Defendant, and that she would receive proof of how the funds

  were being used. [Id. at ¶ 10].

         A second conference call took place on July 30, 2018 with Iseman, Hodgins, Francisconi,

  O’Quinn, Davis, and Allen Myers (“Myers”), wherein Myers explained the investment opportunity

  in more detail. [Id. at ¶ 11]. Myers elaborated that the investor’s funds would be tied to the

  purchase of a banking instrument or bond, which would be bundled with other, similar bonds and

  sold to pre-qualified investors, typically returning three to four times the principal.          [Id.].

  Additionally, Myers represented that after the bundled bonds were purchased by the pre-qualified

  buyers, the funds would go into an attorney’s trust account and distributed to investors, with a

  typical turnaround time for repayment of 45-60 days. [Id. at ¶ 12]. A second call also took place

  on July 30th, where Myers provided information on tax rebates and current rates. [Id. at ¶ 13].

  Plaintiffs allege that during these telephone calls, Myers stated that the funds would be deposited

  into Defendant’s trust account, who would represent all investors and oversee the entire transaction

  on behalf of all parties, and that Defendant was a licensed Tennessee lawyer. [Id. at ¶ 14]. Iseman

  completed a Client Information Package and Non-Solicitation Agreement to obtain specific

  information about the transaction, and was told that “first moneys” were needed to pay up-front

  costs and expenses necessary to cause registration of the bonds, and that the “first moneys” would

  be transferred into Defendant’s escrow account so he could serve as the “paymaster.” [Id. at ¶ 15].

         Iseman then had several telephone calls with Defendant, where Plaintiffs allege that he

  “made representations about the legitimacy of the investment opportunity, described how the

  transaction would work, and described his role.” [Id. at ¶ 16]. In particular, Defendant stated that

  Plaintiffs’ funds would be placed into his trust account, as well as that he represented that the funds



                                                    5
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 5 of 44 PageID #: 428
  would be safe, that he would serve as the paymaster for the distribution of the funds, that the funds

  would be used for fees and costs, and that all expenditures would be under his supervision. [Id.].

  Defendant further represented that the funds would be tracked, that this information would be

  provided to Iseman, and that she would be given access to the IOLTA account once she deposited

  the funds into the account. [Id. at ¶ 17].

         During a conference call, which included O’Quinn and Iseman, among others, “Defendant

  confirmed and acknowledged that he was representing the investors (Plaintiffs and Davis) and the

  film makers (Hodgins and O’Quinn) in the transaction.” [Id. at ¶ 18]. Plaintiffs allege that in his

  conversations with Iseman, Defendant encouraged her to invest and assured her that the

  transaction, the bank, and the security were all legitimate. [Id. at ¶ 19]. Moreover, Defendant

  failed to mention Dan Masters (“Masters”) or Benjamin Levine (“Levine”), advise Plaintiffs that

  he was the attorney for any unidentified persons, or advise that any portion of the funds would be

  transferred to Masters or Levine. [Id. at ¶¶ 22–25].

         Defendant then prepared an opinion letter for Plaintiffs, and at the time of the delivery of

  the opinion letter, Defendant knew that Plaintiffs were a funds provider. [Id. at ¶ 26]. Plaintiffs

  allege that the letter was prepared at the direction of Masters and delivered to Myers. [Id.].

  Specifically, the opinion letter states that Plaintiffs’ funds would be safe in Defendant’s IOLTA

  account, that all distributions would be “under [his] direction and approval,” described how the

  funds would be utilized to purchase the bond on the “Euroclear Title Transfer System” and detailed

  that the funds would be tracked. [Id.].

         Then, “[i]n early September [2018],” Iseman received a draft Joint Venture Agreement

  (“draft JVA”) which specified the terms of the investment between ER2 Global International

  Holdings, LLC (“ER2”) and Plaintiffs, with Myers identified as the authorized signatory for ER2.



                                                   6
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 6 of 44 PageID #: 429
  [Id. at ¶ 28]. The draft JVA stated that ER2 had available “Government Bonds/Instruments” (“the

  Bond Instrument”) that needed to be registered on international registration systems, and that ER2

  had “prearranged institutional buyers” that were “ready, willing, and able” to purchase the Bond

  Instrument once registered. [Id. at ¶ 29]. The draft JVA detailed that Plaintiffs would invest

  $650,000, which would be used to register the Bond Instrument, and upon registration, the Bond

  Instrument would be sold to one of the pre-qualified buyers, with Plaintiffs receiving $5,000,000

  within 90 to 120 days. [Id. at ¶ 31]. The draft JVA stated that Defendant was the “mutual attorney”

  for the parties, identified his IOLTA account as the depository for the funds, and attached the

  opinion letter prepared by Defendant. [Id. at ¶¶ 35].

         However, in reviewing the draft JVA, Iseman noticed that the opinion letter stated that

  Defendant was the attorney for Myers/ER2. [Id. at ¶ 35]. Iseman emailed Myers on September

  18, 2018, and he responded on September 19, 2020, stating that Defendant would send a new

  opinion letter outlining that “he represents Party 1 and 2.” [Id. at ¶ 36]. On September 20, 2018,

  Iseman received a revised version of the JVA, including the new opinion letter as an attachment,

  stating that Defendant was the “attorney for Allen Myers/ER2 and [Iseman and] ISEMAN-

  POSITIVELY MEDIEVAL-LLC.” [Id. at ¶ 38]. The JVA was executed on September 20, 2018

  (hereafter referred to as the “Iseman JVA”), Defendant requested that Iseman wire the funds, and

  Plaintiffs transferred $650,000 to Defendant’s IOLTA account. [Id. at ¶¶ 40–43].

         After the transfer, Defendant participated in several telephone calls wherein he made

  representations about the purchase of the Bond Instrument, “repeatedly indicating that Plaintiffs’

  return on their investment was forthcoming.” [Id. at ¶ 44]. Iseman also requested copies of the

  receipts showing how the first moneys were being utilized and access to the IOLTA account [Id.

  at ¶ 45], and participated in a conference call with Defendant on December 21, 2018 where



                                                  7
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 7 of 44 PageID #: 430
  Defendant “provided Plaintiffs assurances that banking fees and charges and security house fees

  and charges had been made,” represented “that the necessary Society for Worldwide Interbank

  Financial Telecommunication forms had been completed,” and “agreed to provide documentation

  showing how the Funds had been utilized.” [Id. at ¶ 46]. However, Defendant did not provide

  documentation to Iseman about the utilization of the funds or access to the IOLTA account, and

  after several calls with the individuals involved, Iseman demanded return of her principal on

  February 20, 2019. [Id. at ¶¶ 47–48]. After calls on February 27 and April 2, 2020, Defendant

  stopped communicating with Iseman, and the funds have not been returned to Plaintiffs “nor has

  any amount been paid . . . in connection with their investment in the security.” [Id. at ¶¶ 49–50].

         Defendant also requests that the Court consider several documents, including the

  correspondence between the parties and the Iseman JVA, submitted as exhibits to his Response

  [Docs. 26-1–26-6], as the documents are referenced in the Substitute Complaint. See Bassett v.

  Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008) (noting the Court may consider

  “the Complaint and any exhibits attached thereto, public records, items appearing in the record of

  the case and exhibits attached to defendant’s motion to dismiss so long as they are referred to in

  the Complaint and are central to the claims contained therein”).

         The Court notes that a motion to dismiss has not been filed at this time, and the undersigned

  is tasked only with considering whether Plaintiffs’ proposed Substitute Complaint is futile while

  addressing the motion to amend. See Short v. USAA Cas. Ins. Co., No. 10-CV-766-TCK-PJC,

  2012 WL 208091, at *2 (N.D. Okla. Jan. 24, 2012) (“In opposition to the Motion to Amend,

  USAA CIC argues that the proposed amendments are futile . . . In opposition to

  the motion to amend, USAA CIC attached several exhibits outside the pleadings. For reasons

  explained below, the Court will not consider such evidence in ruling on the motion to amend.”);



                                                   8
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 8 of 44 PageID #: 431
  Collins v. Hunter, No. CIV.A.05-624 SLR, 2006 WL 1582220, at *1 (D. Del. June 7, 2006) (“The

  State defendants filed an opposition to the motions [to amend], along with exhibits containing

  matters outside the pleadings. The court will not consider these exhibits. The State defendants are

  advised that submitting exhibits to the court on matters contained outside the pleadings are more

  appropriate at the summary judgment stage.”). However, as Plaintiffs also cited to the attached

  exhibits, including the Iseman JVA, see [Doc. 30 at 9, 17], the Court will consider the exhibits as

  referenced by Plaintiffs.

  III.   STANDARD

         Federal Rule of Civil Procedure 15(a)(1) provides for amendments as a matter of course:

         A party may amend its pleading once as a matter of course within: (A) 21 days after
         serving it, or (B) if the pleading is one to which a responsive pleading is required,
         21 days after service of a responsive pleading or 21 days after service of a motion
         under Rule 12(b), (e), or (f), whichever is earlier.

         “In all other cases, a party may amend its pleadings only with the opposing party’s written

  consent or the court’s leave. The court should freely give leave when justice so requires.” Fed.

  R. Civ. P. 15(a)(2).

         Despite the liberality of Rule 15(a)(2), courts have explained that motions to amend may

  be denied if the court finds undue delay, bad faith, or dilatory motive, repeated failures to cure

  deficiencies by amendments previously allowed, undue prejudice, and futility of the amendment.

  Scheib v. Boderk, No. 3:07-CV-446, 2011 WL 208341, at *2 (E.D. Tenn. Jan. 21, 2011) (citing

  Foman v. Davis, 371 U.S. 178, 182 (1962)).          Although the Sixth Circuit’s balancing test

  incorporates this standard, the Sixth Circuit “freely allow[s] the amendment of pleadings in the

  absence of substantial prejudice to the opposing party.” Lawson v. Truck Drivers, Chauffeurs &

  Helpers, Local Union 100, 698 F.2d 250, 256 (6th Cir. 1983) (collecting cases).




                                                  9
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 9 of 44 PageID #: 432
          “A proposed amendment is futile if the amendment could not withstand a Rule 12(b)(6)

   motion to dismiss.” Riverview Health Institute LLC v. Medical Mutual of Ohio, 601 F.3d 505, 512

   (6th Cir. 2010) (quoting Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir.

   2000)). In order to survive a motion to dismiss, “a complaint must contain sufficient factual matter,

   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

   U.S. 662, 677 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

   reasonable inference that the defendant is liable for the misconduct alleged.” Id. Further, a district

   court must “(1) view the complaint in the light most favorable to the plaintiff and (2) take all well

   pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488

   (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)). However, the

   Court “need not accept a bare assertion of legal conclusions.” Id. at 488.

          Additionally, under Federal Rule of Civil Procedure 9(b), a complaint “alleging fraud or

   mistake . . . must state with particularity the circumstances constituting fraud or mistake.” The

   Sixth Circuit has interpreted Rule 9(b) as requiring the plaintiff to “(1) specify the statements that

   the plaintiff contends were fraudulent, (2) identify the speaker, (3) state where and when the

   statements were made, and (4) explain why the statements were fraudulent.” Ind. State Dist.

   Council of Laborers & Hod Carriers Pension & Welfare Fund v. Omnicare, Inc. (Omnicare I),

   583 F.3d 935, 942–43 (6th Cir. 2009) (citations and internal quotation marks omitted).

   “A court need not accept claims that consist of no more than mere assertions and unsupported or

   unsupportable conclusions.” Sanderson v. HCA–The Healthcare Co., 447 F.3d 873, 876 (6th Cir.

   2006) (citing Kottmyer v. Maas, 436 F.3d 684, 688 (6th Cir. 2006)).              Also, “[c]onclusory

   statements of reliance are not sufficient to explain with particularity how [a plaintiff] detrimentally



                                                     10
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 10 of 44 PageID #: 433
   relied on the alleged fraud.” Evans v. Pearson Enters., 434 F.3d 839, 852–53 (6th Cir. 2006)

   (citing Smith v. Mitlof, 198 F. Supp. 2d 492, 504–05 (S.D.N.Y. 2002)). Complaints alleging

   securities fraud must also meet the heightened pleading standard of the Private Securities

   Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C. § 78u-4(b)(2).

   IV.    ANALYSIS

          A.      Timeliness

          Defendant first claims that Plaintiffs’ Motion for Leave to Substitute Proposed Amended

   Pleading [Doc. 20] is an untimely second motion for leave to file an amended complaint. Further,

   Defendant asserts that Plaintiffs have failed to establish good cause to justify their motion, as they

   were previously aware of the facts underlying their federal and state securities law claims.

   Additionally, Defendant claims that he will be prejudiced by the Substitute Complaint, as it

   “transforms this case from being one based on an alleged legal malpractice and common law

   alternative theories to professional negligence, to a case involving securities fraud, despite [his

   argument] that the Plaintiffs were not purchasing a security, nor did [Defendant] ever own a

   security.” [Doc. 26 at 11].

          Plaintiffs assert that the Substitute Complaint merely replaces the Second Amended

   Complaint, as the Court had yet to rule on its pending motion to amend. Further, Plaintiffs

   maintain that they have established good cause to support an amendment to the Scheduling Order,

   as they acted diligently in drafting the Substitute Complaint after consulting with a securities fraud

   expert. Lastly, Plaintiffs assert that Defendant will not be prejudiced by any amendment, as the

   facts underlying the additional securities fraud claim were alleged in the Second Amended

   Complaint and no depositions have been taken at this time.




                                                    11
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 11 of 44 PageID #: 434
          Here, as the Court has yet to rule on Plaintiffs’ motion to amend which was filed prior to

   the deadline in the Scheduling Order, the Court will consider the proposed Substitute Complaint

   in reviewing Plaintiffs’ motion for leave to file an amended complaint. See, e.g., Fife v. Wal-Mart

   Stores, Inc., No. 3:04-CV-535, 2006 WL 8443018, at *2 (E.D. Tenn. May 8, 2006) (reviewing

   substitute proposed amended complaint, rather than “the first proposed amended complaint[,]

   when considering plaintiff’s motion to amend”); York v. Town of Limington, No. CIV. 03-99-P-H,

   2004 WL 114985, at *1 (D. Me. Jan. 22, 2004) (granting motion to substitute revised proposed

   first amended complaint “for the earlier preferred version” and considering the substitute

   complaint in recommending that the motion to amend be denied).

          Additionally, due to the liberal policy in favor of granting amendments set forth in Federal

   Rule of Civil Procedure 15, the Court finds that Plaintiffs have established good cause if the Court

   interpreted Plaintiffs’ motion [Doc. 20] as a motion for leave to file an amended complaint outside

   of the deadline set forth in the Scheduling Order. The Court agrees that Plaintiffs acted diligently

   in drafting an amended complaint to include causes of action for securities fraud. While Defendant

   claims that “Plaintiffs seek to drastically change the scope and nature of this case when significant

   deadlines are quickly approaching,” Defendant has failed to establish prejudice from the filing of

   the Substitute Complaint. [Doc. 26 at 11]. The Court recently granted Defendant’s motion to

   modify the scheduling order [Doc. 37] and extensive discovery has not been taken in the present

   case. Moreover, the underlying facts supporting Plaintiffs’ securities fraud claims were set forth

   in the previous pleadings.     Therefore, Plaintiffs’ Motion for Leave to Substitute Proposed

   Amended Pleading [Doc. 20] will be GRANTED.




                                                    12
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 12 of 44 PageID #: 435
            B.     Fraud Claims

            In their Substitute Complaint, Plaintiffs seek to include a common law fraud claim against

   Defendant. Plaintiffs allege, in the alternative to their legal malpractice claim, that “Defendant

   was directly involved in perpetrating a scheme to defraud Plaintiffs out of their entire investment,”

   as “there was never a legitimate business opportunity involving the use of investor funds in

   connection with the purchase of bank instruments or bonds,” and that there were not any

   prequalified investors or legitimate costs related to the renaming, registration or sale of the alleged

   bonds. [Doc. 20-1 at ¶ 74]. Plaintiffs claim that they were led to believe that the investment was

   legitimate because the funds were being kept in Defendant’s trust account, Defendant would serve

   as the “paymaster” and manage and supervise the distribution of the funds, and that they would be

   provided information about how the funds were being disbursed. [Id. at ¶ 75]. Additionally,

   Plaintiffs maintain that Defendant’s opinion letter “validated the legitimacy of the transaction.”

   [Id.].

            Next, Plaintiffs allege that “Defendant intended that the funds deposited by Plaintiffs would

   not be used for any valid purpose. but would be funneled to Dan Masters and other persons,”

   including a transfer of $235,000 to Masters on December 24, 2018 and a transfer of $125,000 to

   Defendant’s personal account on November 26, 2018. [Id. at ¶¶ 76, 79, 84]. Therefore, Plaintiffs

   allege that “[n]one of the distributions by [Defendant] were for the purchase, renaming, or

   registration of the bonds,” and “[i]n the alternative, Plaintiffs allege that only a fraction of the

   payments made were utilized for the purposes represented.” [Id. at ¶ 80].

            However, in his Response to Plaintiffs’ Motion for Leave to Substitute Proposed Amended

   Pleading [Doc. 26], Defendant asserts that Plaintiffs’ common law fraud claim is futile. Defendant

   maintains that Plaintiffs fail to plead their fraud claim with sufficient particularity, as well as that



                                                     13
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 13 of 44 PageID #: 436
   Plaintiffs “fail to establish the requisite ‘reasonable reliance’ in light of the terms of the Iseman

   JVA.” [Id. at 13].

           In Tennessee, common law fraud (also known as fraudulent or intentional

   misrepresentation) has six elements:

           1) the defendant made a representation of an existing or past fact;

           2) the representation was false when made;

           3) the representation was in regard to a material fact;

           4) the false representation was made either knowingly or without belief in its truth
           or recklessly;

           5) plaintiff reasonably relied on the misrepresented material fact; and

           6) plaintiff suffered damage as a result of the misrepresentation.

   Walker v. Sunrise Pontiac-GMC Truck, Inc., 249 S.W.3d 301, 311 (Tenn. 2008); see Hodge v.

   Craig, 382 S.W.3d 325, 342 n.28 (Tenn. 2012). Under Tennessee law, “fraud [is] a generic term

   broad enough to encompass all acts, omissions, or concealments which involve a breach of legal

   and equitable duty, trust or confidence justly reposed, and are injurious to another, or by which an

   undue and unconscientious advantage is taken of another.” Keith v. Murfreesboro Livestock Mkt.,

   Inc., 780 S.W.2d 751, 754 (Tenn. Ct. App. 1989) (internal citation omitted). The cause of action

   “protects every person’s legitimate expectations that he or she can reasonably rely on the

   representations of others when making decisions—especially business decisions.” Id.

           Additionally, as the Court previously stated, under Rule 9, a plaintiff must allege “the time,

   place, and content of the alleged misrepresentations on which he or she relied; the fraudulent

   scheme; the fraudulent intent of the defendants; and the injury resulting from the fraud.”

   Elsheick v. Select Portfolio Servicing, Inc., 566 F. App’x 492, 498 (6th Cir. 2014) (emphasis in

   original).



                                                    14
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 14 of 44 PageID #: 437
                  1.      Intentional Misrepresentations of Material Fact

          Defendant maintains that Plaintiffs have failed to “specify the statements that [they]

   contend were fraudulent, identify the speaker of such fraudulent statements, state where and when

   the statements were made, and explain why the statements were fraudulent.” [Doc. 26 at 14].

   Defendant asserts that Plaintiffs seek to hold him responsible for all information they received

   about the transaction, regardless of the source. Defendant states that Plaintiffs do not allege that

   he represented that there were prequalified investors for the bonds, and that the Substitute

   Complaint “clearly demonstrate[s]” that Francisconi, O’Quinn, Davis, and Myers pitched the

   investment to Plaintiffs and explained how the transaction would work. [Id. at 15]. Moreover,

   Defendant notes that under the Iseman JVA, ER2—with Myers serving as the signatory—was

   Plaintiff’s contractual business partner, and the JVA specifically contemplates Plaintiffs’ funds

   would “go towards various expenditures that Party 1/ ER2 will have.” [Id.]; see [Doc. 26-6 at ¶

   6.9]. Therefore, Defendant alleges that Plaintiffs’ allegation that none, or in the alternative, only

   a fraction, of the distributions made by Defendant were for the “purchase, renaming, or registration

   of the bonds” is conclusory. [Doc. 26 at 15].

          However, Plaintiffs respond that the allegations of the Substitute Complaint satisfy the

   Rule 9 particularity requirement. Plaintiffs claim that the Substitute Complaint alleges that several

   phone calls occurred between Defendant and Iseman after Iseman executed the Client Information

   Package and Non-Solicitation Agreement. [Doc. 30 at 8]. Moreover, Plaintiffs assert that the

   Substitute Complaint details the alleged representations made by Defendant which fraudulently

   stated “that the investment was legitimate, how the transaction was to operate, and his role in the

   transaction.” [Id.]; see [Doc. 20-1 at ¶ 16].




                                                    15
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 15 of 44 PageID #: 438
           “Although the Federal Rules of Civil Procedure require a plaintiff to plead fraud with

   particularity, in ruling upon a motion to dismiss pursuant to Fed. R. Civ. P. 9(b), a court must

   consider the policy of simplicity in pleading embodied in Rule 8.” Johnson v. Equity Title &

   Escrow Co. of Memphis, LLC, 476 F. Supp. 2d 873, 884 (W.D. Tenn. 2007) (citing Michaels Bldg.

   Co. v. Ameritrust Co., N.A., 848 F.2d 674, 679 (6th Cir. 1988)).

          While Defendant claims that Plaintiffs have failed to identify any specific

   misrepresentations attributable to him, Plaintiffs alleged several representations by Defendant

   involving the legitimacy of the transaction, how the funds would be used, and Plaintiffs’ ability to

   track and see information about the expenditures made. Cf First Const., LLC v. Gravelroad

   Entm’t, LLC, No. CIV. 6:07-155-DCR, 2008 WL 2038878, at *4 (E.D. Ky. May 12, 2008) (“While

   the Complaint generally states that the Defendants acted fraudulently in failing to use the funds

   provided to them as set forth under the contract, it fails contain any allegation relating to an alleged

   misrepresentation upon which the Plaintiff relied. Therefore, the allegations in the Complaint are

   insufficient to satisfy the heightened pleading standards for fraud claims under Rule 9(b).”)

   (addressing whether the plaintiff alleged a fraud claim sufficient to pierce the corporate veil).

           Specifically, in the Substitute Complaint, Plaintiffs allege that Defendant represented that

   their funds “would be safe” in his attorney trust account, that “he would serve as the ‘paymaster’

   for the distribution of the funds,” and that the “funds would be utilized for fees and costs related

   to the purchase and registration of a bond.” [Doc. 20-1 at ¶ 16]. Plaintiffs also allege that

   Defendant represented that the funds would be tracked, and that Iseman would have access to his

   IOLTA account and be provided with documentation about how the funds were utilized. [Id. at ¶

   17]. These statements are largely reiterated in Defendant’s opinion letter included as an exhibit to

   the executed JVA. See [Doc. 26-6].



                                                     16
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 16 of 44 PageID #: 439
          Plaintiffs also allege how Defendant’s representations were fraudulent—that they were not

   provided access to the IOLTA account or documentation on how the funds had been utilized [Doc.

   20-1 at ¶¶ 46–47], as well as that “[d]espite the verbal representations of Defendant and the

   assurances contained in the opinion letter, the Funds were not used by Defendant for the costs and

   expenses associated with the Bond Instrument” [Id. at ¶ 78]. While Defendant claims that these

   allegations are conclusory, Plaintiffs also allege that Defendant improperly transferred $235,000

   to Masters on December 24, 2018 [Id. at ¶ 79] and $125,000 to himself on November 26, 2018

   [Id. at ¶ 84]—transfers that they allege were not costs and expenses associated with the Bond

   Instrument. Here, Plaintiffs allege that Defendant had a personal, financial interest separate from

   their legal malpractice claim. Plaintiffs have alleged the general time frame of the alleged

   intentional misrepresentations, which took place during several conference calls and in

   Defendant’s opinion letter. See Colbert & Winstead, PC 401(k) Plan v. AIG Fin. Advisors, Inc.,

   No. 3:07-cv-1117, 2008 WL 2704367, at *12 (M.D. Tenn. July 8, 2008) (plaintiff’s allegation

   that defendant committed fraud “during a specified six-month period” was sufficient to meet the

   “heightened pleading requirement of Rule 9(b)”). Plaintiffs’ pleading of the time period during

   which the statements were made is “pled with enough specificity to put defendant[ ] on notice as

   to the nature of the claim.” Williams v. Duke Energy Intern., Inc., 681 F.3d 788, 803 (6th Cir.

   2012). Therefore, accepting these well-pled factual allegations as true, the Court finds that

   Plaintiffs have sufficiently pled the alleged intentional misrepresentations of Defendant.

                  2.     Reasonable Reliance

          Defendant asserts that “Plaintiffs cannot claim reasonable reliance on any alleged

   misrepresentations by [Defendant] that were made before Ms. Iseman received, reviewed,

   changed, and executed the Iseman JVA, which governs the terms of the investment and,



                                                   17
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 17 of 44 PageID #: 440
   significantly, contradicts the prior representations allegedly made by [Defendant].” [Doc. 26 at

   19]. Here, Defendant argues that although Iseman expressed concerns regarding the draft JVA

   with O’Quinn, she did not speak with Defendant about the draft JVA, as Francisconi and Myers

   addressed her questions. [Id. at 17].

          Additionally, Defendant submits that “the terms of the Iseman JVA govern how the

   underlying transaction was to proceed” and “[u]nder a plain reading of the Iseman JVA, the

   Plaintiffs were on notice that ER2 was responsible for the actions required to obtain the financial

   return—not [Defendant].” [Id. at 18, 19]. Defendant notes that he is not a party to the Iseman

   JVA, and under the JVA, ER2 is responsible for “all actions necessary and related to utilizing the

   Funds to register the Bond Instruments and then sell the Bond Instruments” to ER2’s “prearranged

   Institutional Buyers.” [Id. at 18]; see [Doc. 26-6 at ¶ 6]. Further, Defendant cites to the provision

   in the Iseman JVA that he was not permitted to answer Plaintiffs’ questions without approval from

   ER2 and Myers. [Doc. 26 at 19]; see [Doc. 26-6 at ¶ 6.12]. Therefore, Defendant asserts that

   Plaintiffs cannot state reasonable reliance on any alleged misrepresentation by Defendant that was

   made before Iseman reviewed and changed the draft JVA and executed the Iseman JVA which

   significantly “contradicts the [alleged] prior representations.” [Doc. 26 at 19].

          Plaintiffs respond [Doc. 30] that the Iseman JVA is not contradictory to all of the alleged

   misrepresentations made by Defendant. Plaintiffs claim that Defendant’s opinion letter, attached

   as an exhibit to the Iseman JVA, encompasses several of his alleged misrepresentations made

   before the execution of the JVA. In particular, Plaintiffs assert that the opinion letter and the

   Iseman JVA both state that the transaction and the funds requirement are valid. Therefore,

   Plaintiffs allege that both the Iseman JVA “and the misrepresentations of the Defendant are in fact




                                                    18
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 18 of 44 PageID #: 441
   consistent—both the JVA and Defendant misrepresented how the funds would be used and that

   the transaction was legitimate.” [Id. at 10].

          In order to establish a fraud claim under Tennessee law, Plaintiffs must show that they

   “reasonably relied on the misrepresented material fact.” Walker v. Sunrise Pontiac-GMC Truck,

   Inc., 249 S.W.3d 301, 311 (Tenn. 2008). “Generally, a party having the ability and opportunity to

   inform himself of the contents of a writing before he executes the writing is not justified in relying

   upon representations where the means of knowledge are readily available to that party.” Bowman

   v. Waggoner, No. M2004-00411-COA-R3-CV, 2006 WL 140377, at *4 (Tenn. Ct. App. Jan. 17,

   2006); see also Solomon v. First Nat’l Bank of Nashville, 774 S.W.2d 935, 943 (Tenn. Ct. App.

   1989) (“Generally, a party dealing on equal terms with another is not justified in relying upon

   representations where the means of knowledge are readily within his reach.”).

          Here, the Court finds that Plaintiffs have adequately pled that they reasonably relied on

   Defendant’s misrepresentations, and that such alleged misrepresentations are not contradicted by

   the Iseman JVA. As the Court detailed above, Plaintiffs allege in their Substitute Complaint that

   Defendant made representations about the legitimacy of the investment opportunity and that funds

   would be utilized for fees and costs related to the purchase and registration of the Bond Instrument.

   See [Doc. 201 at ¶ 16]. These alleged misrepresentations are also contained the opinion letter that

   Defendant prepared. See [Doc. 26-6].

          While Defendant claims that Plaintiffs cannot establish reasonable reliance, Defendant’s

   alleged misrepresentations about the validity of the transaction and transfer of funds are not

   contradicted by the Iseman JVA. Rather, provisions of the Iseman JVA mirror Defendant’s alleged

   misrepresentations. The Iseman JVA states that Defendant “substantiates the validity of this funds

   requirement and opportunity to the Interested Fund Provider, Party 2 / Iseman-Positively-



                                                    19
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 19 of 44 PageID #: 442
   Medieval-LLC.” [Doc. 26-6 at ¶ 6.7]. Defendant’s opinion letter, attached as an exhibit to and

   referenced in the Iseman JVA, provides that Defendant “present[s] this opinion letter to

   substantiate the validity of this funds requirement/opportunity to the interested Fund Providers.”

   [Id. at p. 15]. The opinion letter details that all deployed funds will be tracked, with information

   about the expenditures made available to Plaintiffs. [Id.]. Additionally, Defendant’s opinion letter

   states that “[t]he funds will go towards various expenses associated with the transfer of ownership

   of the Bond Instrument; proper listing of the Bond . . . and the transfer of the Bond to the purchaser

   . . . as well as an approved banking entity in Europe for pass-through of the bond within the

   European Economic Area.” [Id.]. Although Defendant is not a party to the Iseman JVA, his

   alleged misrepresentations are detailed in the attached opinion letter, and his misrepresentations

   about the validity of the transaction and how the funds were to be used match the language of the

   Iseman JVA. 2

          Lastly, under Tennessee law, “reasonable reliance is a question of fact for the jury to

   decide.” Riggs Drug Co., Inc. v. Amerisourcebergen Drug Corp., No. 3:09-cv-538, 2010 WL

   3619951, at *5 (E.D. Tenn. Sept. 13, 2010) (citing Corso Enters., Inc. v. Shop at Home Network,

   Inc., No. 3:04-cv-260 2005 WL 2346986, at *8 (M.D. Tenn. Sept. 26, 2005)). Therefore, the Court

   finds that Plaintiffs’ Substitute Complaint sufficiently alleges reasonable reliance in support of

   their fraud claim, such that the amendment of such claim would not be futile. Cf. Roopchan v.

   ADT Sec. Sys., Inc., 781 F. Supp. 2d 636, 651 (E.D. Tenn. 2011) (“Plaintiff’s intentional

          2
             The Court further notes that “[t]he Sixth Circuit . . . applying Tennessee law, has
   recognized that fraudulent representations that conflict with the clear written terms of a contract
   may support fraud-based claims.” Hamm v. Wyndham Resort Dev. Corp., No. 3:19-CV-426, 2020
   WL 1853577, at *11 (M.D. Tenn. Apr. 13, 2020) (citing Shah v. Racetrac Petroleum Co., 338
   F.3d 557, 566–67 (6th Cir. 2003) (although Shah involved a defendant’s representative making
   false assurances to plaintiffs to induce them to enter into a lease, which were inconsistent with the
   written agreement; whereas in the present case, Defendant alleges his representations were
   consistent with the Iseman JVA)).

                                                    20
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 20 of 44 PageID #: 443
   misrepresentation claim fails because he did not reasonably rely upon Mr. Flack’s alleged

   misrepresentations. In other words, when Plaintiff chose not to read the contract, he failed to

   exercise ordinary diligence.”).

           As the Court previously detailed, for their fraud claim, Plaintiffs must also “state with

   particularity the circumstances constituting fraud or mistake,” Fed. R. Civ. P. 9(b), and “detail[ ]

   the who, what, when, where, and how of the alleged fraud.” Bondali v. YumA Brands, Inc., 620

   F. App’x 483, 489 (6th Cir. 2015) (internal citation and quotation marks omitted). Ultimately, the

   Court finds that Plaintiffs have sufficiently alleged that Defendant made several false

   representations that induced them to invest in the alleged scheme and that they justifiably relied

   on Defendant’s representations in choosing to invest, such that their request to add a fraud claim

   is not futile.

           Although considered a heightened pleading standard, “Rule 9(b) does not require

   omniscience; rather the Rule requires that the circumstances of the fraud be pled with enough

   specificity to put [the opposing party] on notice as to the nature of the claim.” Williams v. Duke

   Energy Int’l, Inc., 681 F.3d 788, 803 (6th Cir. 2012). The Court finds that Plaintiffs have satisfied

   the requirements of Rule 9(b) in pleading with particularity the circumstances constituting fraud.

           C.       TCPA

           In their Substitute Complaint, in the alternative to their legal malpractice claim, Plaintiffs

   allege that Defendant engaged in unfair or deceptive acts and is liable for violating the TCPA under

   Tenn. Code Ann. § 47-18-104(b)(2), (3), (5), (7), and (49). [Doc. 20-1 at ¶ 97]. Plaintiffs allege

   that Defendant’s “unfair and deceptive acts . . . were willful or knowing,” as he knew that “there

   was no legitimate investment opportunity . . . that ER2 did not have pre-qualified investors . . . that

   there were no bank instruments or bonds that would provide the return represented . . . that the



                                                     21
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 21 of 44 PageID #: 444
   funds were not going to be used for the acquisition of these bonds . . . [and] that the funds were

   going to be funneled to Dan Masters and other persons.” [Id. at ¶ 99].

          Defendant, however, asserts that Plaintiffs’ claim under the TCPA is futile as no private

   right of action exists under the TCPA for any alleged unfair or deceptive act involving the

   marketing or sale of a security. [Doc. 26 at 23]; see Tenn. Code Ann. § 47-18-109(h). Moreover,

   Defendant claims that Plaintiffs have failed to adequately plead the existence of a “Ponzi scheme”

   under Tenn. Code Ann. § 47-18-104(b)(49), as Plaintiffs fail to allege “that any other investors

   invested money into the underlying transaction, or that the Funds were used to pay back original

   investors.” [Id. at 24, 25]. Therefore, Defendant maintains that even though Plaintiffs allege that

   the Bond Instrument did not exist and the Iseman JVA was fraudulent, a private right of action is

   not available under Tenn. Code Ann. § 47-18-109(h), as “[e]ven where an investment contract is

   the product of a fraudulent scheme, the investment contract is still considered a security.” [Id. at

   26].

          Plaintiffs respond that because the Substitute Complaint alleges that no legitimate

   investment opportunity existed, “the deceptive acts and practices did not involve the marketing or

   sale of a security because for the purposes of the TCPA claim[,] no security ever actually existed.”

   [Doc. 30 at 13]. In support, Plaintiffs assert that the Tennessee legislature “intended to leave the

   claims involving actual securities to state securities laws,” as the definition of a security under

   state law “never includes or purports to include a security that did not actually exist” and the

   Tennessee Securities Act section granting a private right of action “limits the action to purchasers

   of a security, sellers of a security, and those who willfully act in a deceitful manner that affects the

   price at which a security was purchased or sold.” [Id. at 14]; see Tenn. Code Ann. § 48-1-122.

   Moreover, Plaintiffs allege that several of the deceptive acts alleged in the Substitute Complaint



                                                     22
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 22 of 44 PageID #: 445
   are not related to the purchase of a government bond; chiefly “Defendant’s failure to inform

   Plaintiffs about his association with Masters and Levine, and most importantly his legal

   representation of Masters.” [Doc. 30 at 14]. Lastly, Plaintiffs maintain that they have plausibly

   pled the existence of a Ponzi scheme at this stage “and additional discovery will help develop this

   claim further.” [Id. at 15].

          To state a claim under the TCPA, the plaintiff must allege that the defendant engaged in an

   unfair or deceptive act or practice enumerated in section 47-18-104(b). Tenn. Code Ann. § 47–

   18–109(a)(1). The TCPA lists 51 specific acts or practices that are unlawful. Id. at § 47-18-104(b).

   For a TCPA claim, Plaintiffs must allege: “(1) that the defendant engaged in an unfair or deceptive

   act or practice declared unlawful by the TCPA; and (2) that the defendant’s conduct caused an

   “ascertainable loss of money or property, real, personal, or mixed, or any other article, commodity,

   or things of value wherever situated.” Tucker v. Sierra Builders, 180 S.W.3d 109, 115 (Tenn. Ct.

   App. 2005) (citing Tenn. Code Ann. § 47–18–109(a)(1)). “Claims under the TCPA must be

   alleged with the same specificity that applies to fraud claims.” Amondson v. Merryfield, No. 1:18-

   CV-263, 2019 WL 7563529, at *4 (E.D. Tenn. May 22, 2019) (citing Harvey v. Ford Motor Credit

   Co., 8 S.W.3d 273, 275 (Tenn. Ct. App. 1999)). Tenn. Code. Ann. § 47-18-104(b)(49) also

   establishes a violation of the TCPA for “[e]ngaging in a Ponzi scheme, defined as a fraudulent

   investment scheme in which money placed by later investors pays artificially high dividends to the

   original investor, thereby attracting even larger investments.”

          However, Tenn. Code Ann. § 47-18-109(h) provides that “[n]o private right of action shall

   be commenced under this section for any alleged unfair or deceptive act or practice involving the

   marketing or sale of a security as defined in the Tennessee Securities Act, § 48-1-102.” Under the

   Tennessee Securities Act, a security is defined as:



                                                   23
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 23 of 44 PageID #: 446
          “Security” means any note, stock, treasury stock, bond, debenture, evidence of
          indebtedness, a life settlement investment or any fractional or pooled interest in a
          life insurance policy or life settlement investment, certificate of interest or
          participation in any profit-sharing agreement, collateral-trust certificate,
          preorganization certificate or subscription, transferable share, investment contract,
          voting-trust certificate, certificate of deposit for a security, certificate of interest or
          participation in an oil, gas, or mining title or lease or in payments out of production
          under such a title or lease; or, in general, any interest or instrument commonly
          known as a “security,” or any certificate of interest or participation in, temporary
          or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe
          to or purchase, any of the foregoing;

   Tenn. Code Ann. § 48-1-102(20)(A).

          Defendant claims that Plaintiffs fail to adequately plead the existence of a “Ponzi scheme,”

   as he asserts that Plaintiffs fail to allege “that any other investors invested money into the

   underlying transaction, or that the Funds were used to pay back original investors.” [Doc. 26 at

   24–25]. Moreover, Defendant alleges that even if Plaintiffs adequately pled the existence of a

   Ponzi scheme, the Iseman JVA “unquestionably involves a security, i.e. the Bond Instrument” and

   the “Iseman JVA itself . . . constitutes a security under Tennessee law.” [Id. at 25]. Therefore,

   Defendant maintains that even if Plaintiffs sufficiently pled facts to establish violations of Tenn.

   Code Ann. § 47-18-104(b)(2), (3), (5), (7), or (49), they do not have a private cause of action under

   Tenn. Code Ann. § 47-18-109(h) “because such unfair and deceptive actions involve the marketing

   and/or sale of a security—i.e., the Bond Instrument and/or an investment contract (the Iseman

   JVA).” [Id.].

          Ultimately, at this stage of litigation, the Court finds that additional factual development is

   necessary to determine whether Defendant’s alleged deceptive acts involved “the marketing or

   sale of a security” under Tenn. Code Ann. §§ 47-18-109(h) and 48-1-102(20)(A). In their

   Substitute Complaint, Plaintiffs allege “that the unfair and deceptive acts and practices of

   Defendant are distinct from the marketing or sale of a security, which is expressly excluded by



                                                      24
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 24 of 44 PageID #: 447
   Tenn. Code Ann. § 47-18-109(h).” [Doc. 20-1 at ¶ 97]. The Court notes a lack of established case

   law detailing whether an act or practice involves “the marketing or sale of a security as defined in

   the Tennessee Securities Act, § 48-1-102.” Tenn. Code Ann. § 47-18-109(h) (effective October

   1, 2011). See Gregory v. Lane, No. 3:11-CV-132, 2012 WL 5289385, at *8 (E.D. Tenn. Oct. 24,

   2012) (“At that time [March 18, 2011], the sale of securities was a consumer transaction covered

   by the TCPA. See Johnson v. John Hancock Funds, 217 S.W.3d 414, 424 (Tenn. Ct. App. 2006).

   The TCPA has since been amended to exclude such transactions from its coverage, see Tenn. Code

   Ann. § 47–18–109(h).”); but see Sledge v. Indico Sys. Res., Inc., No. 2:13-CV-2578-STA-CGC,

   2016 WL 815348, at *10 (W.D. Tenn. Feb. 29, 2016) (granting plaintiffs’ motion for summary

   judgment, including their claims against defendants under § 10(b) and Rule 10b-5, as “Defendants’

   conduct operated as a fraud or deceit upon Plaintiffs in connection with the purchase or sale of a

   security [an investment contract],” but also finding “Defendants made false representations to

   Plaintiffs in order to induce Plaintiffs to invest in a bogus gold scheme” and “Defendants’ conduct

   was both deceptive and unfair within the meaning of the TCPA”).

          Defendant maintains that “[e]ven where an investment contract is the product of a

   fraudulent scheme, the investment contract is still considered a security.” [Doc. 26 at 26 (citing

   State v. Brewer, 932 S.W.2d 1, 7, 20–22 (Tenn. Ct. Crim. App. 1996)]. However, in Brewer, the

   Tennessee Court of Criminal Appeals upheld a criminal conviction under the Tennessee Securities

   Act based on a fraudulent investment contract and found that jury was properly instructed on the

   definition of an investment contract under the Tennessee Securities Act as set forth in the Hawaii

   Market Test. 932 S.W.2d at 13, 20–22 (Tenn. Ct. Crim. App. 1996). Brewer, and the subsequent

   adoption of the Hawaii Market Test in Tennessee, does not alter the Court’s analysis regarding the

   pleading of inconsistent claims at this time. See Winston v. Zaehringer, No. 1:19-CV-216, 2020



                                                   25
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 25 of 44 PageID #: 448
   WL 3259531, at *13–14 (E.D. Tenn. June 16, 2020) (“Tennessee adheres to the Hawaii Market

   Test, to determine if a contract is an ‘investment contract,’ and “[t]his test provides a broader

   definition of an investment contract than federal law.”) (citing King v. Pope, 91 S.W.3d 314, 320–

   21 (Tenn. 2002)).

          While Plaintiffs’ assertion that their TCPA claim is not futile is inconsistent with the

   Court’s subsequent finding that the Iseman JVA constitutes an investment contract at this time,

   the pleading of inconsistent claims is allowable under Federal Rule of Civil Procedure 8. Under

   Rule 8(d)(3), “[a] party may state as many separate claims or defenses as it has, regardless of

   consistency.” Fed. R. Civ. P. 8(d)(3). “The Federal Rules of Civil Procedure permit pleading in

   the alternative and even the pleading of inconsistent claims.” Son v. Coal Equity, Inc., 122 F.

   App’x 797, 802 (6th Cir. 2004) (citing former Fed. R. Civ. P. 8(e)(2)); see, e.g., Brahmamdam v.

   TriHealth, Inc., No. 1:19-CV-152, 2020 WL 620009, at *2 (S.D. Ohio Feb. 10, 2020), report and

   recommendation adopted sub nom., Brahmamdam v. Tri Health, Inc., 2020 WL 1491397 (S.D.

   Ohio Mar. 27, 2020); Ajuba Intern., LLC v. Saharia, 871 F. Supp. 2d 671, 688 (E.D. Mich. 2012)

   (“Under Rule 8, a pleading does not become insufficient by reason of a party having made

   alternative, or even contradictory, claims.”). “While Rule 8(d)(3) allows inconsistent claims, ‘it

   does not allow a plaintiff to make clashing factual assertions . . . in the context of the same

   claim.’” Brahmamdam, 2020 WL 620009 at *2 (quoting Aaron v. Medtronic, Inc., 209 F. Supp.

   3d 994, 1015 (S.D. Ohio 2016)) (additional internal citation and quotation marks omitted).

          Defendant asserts that “Plaintiffs do not plead the federal and state securities fraud in the

   alternative to their TCPA claim, although they specify that such claims are in the alternative to

   their legal malpractice claim.” [Doc. 26 at 26 n.15]. However, under Rule 8, Plaintiffs may allege

   separate inconsistent causes of action. Additionally, the inconsistencies are related to separate



                                                   26
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 26 of 44 PageID #: 449
   claims, rather than inconsistent factual assertions within the same claim. See Aaron, 209 F. Supp.

   3d at 1015 (“The distinction between inconsistent claims, which are permissible, and inconsistent

   factual allegations in support of a single claim, which are not, ‘is especially pertinent in cases

   alleging fraud.’”) (quoting In re Livent, Inc. Noteholders Sec. Litig., 151 F. Supp. 2d 371, 406–07

   (S.D.N.Y. 2001)).

          “In considering Defendant’s futility argument, ‘[a]t this stage of the litigation, this Court

   is charged with determining whether the futility of an amendment is so obvious that it should be

   disallowed.’” Ewalt v. Gatehouse Media Ohio Holding II, Inc., No. 2:19-CV-4262, 2020 WL

   1904744, at *1 (S.D. Ohio Apr. 17, 2020) (quoting Bear v. Delaware Cty., Ohio, No. 2:14-CV-43,

   2015 WL 1954451, at *3 (S.D. Ohio Apr. 28, 2015)). As reviewing whether the alleged deceptive

   acts by Defendant involve the marketing or sale of a security “would require the [u]ndersigned to

   directly address the merits of the complaint . . . [i]t is ‘the better exercise of discretion to permit

   the amendment’ and allow Defendant to address the sufficiency of the pleadings in a dispositive

   motion before the District Judge.” Id.; see also Durthaler v. Accounts Receivable Mngmt.,

   Inc., 2:10-cv-1068, 2011 WL 5008552, at *4 (S.D. Ohio Oct. 20, 2011) (“[I]t is usually a sound

   exercise of discretion to permit the claim to be pleaded and to allow the merits of the claim to be

   tested before the District Judge by way of a motion to dismiss.”); SJF Material Handling, Inc. v.

   Motor City Scrap, Inc., No. 08-14187, 2009 WL 1025383 (E.D. Mich. April 15, 2009) (denying

   motion for leave to amend complaint with respect to claims that were clearly futile, but granting

   leave to amend with respect to other claims whose merits may be more appropriately challenged

   in a motion for summary judgment).

          Here, additional factual development is required for the Court to adequately determine

   whether Plaintiffs’ allegations involve the marketing or sale of a security. Plaintiffs’ Substitute



                                                     27
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 27 of 44 PageID #: 450
   Complaint does not assert “clashing factual assertions,” but rather alternative theories of recovery.

   Aaron v. Medtronic, Inc., 209 F. Supp. 3d 994, 1015 (S.D. Ohio 2016) (quoting Nat’l W. Life Ins.

   Co. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 175 F. Supp. 2d 489, 492 (S.D.N.Y. 2000)).

   Such a determination would ultimately require the undersigned to evaluate the merits of Plaintiffs’

   TCPA cause of action. Therefore, the Court finds that Plaintiffs’ TCPA claim is not futile at this

   time.

           D.     Federal Securities Fraud

           In their Substitute Complaint, in the alternative to their legal malpractice claim, Plaintiffs

   assert that Defendant is liable for violating SEC Rule 10b-5 and Section 10(b) of the Securities

   and Exchange Act of 1934 (“the 1934 Act”). [Doc. 20-1 at ¶ 109].

           Section 10(b) forbids the “use or employ, in connection with the purchase or sale of any

   security . . . [of] any manipulative or deceptive device or contrivance in contravention of such

   rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public interest

   or for the protection of investors.” 15 U.S.C. § 78j(b). Rule 10b–5 makes the following unlawful

   in connection with the purchase or sale of any security:

           (a) To employ any device, scheme, or artifice to defraud;

           (b) To make any untrue statement of a material fact or to omit to state a material
           fact necessary in order to make the statements made, in the light of the
           circumstances under which they were made, not misleading; or

           (c) To engage in any act, practice, or course of business which operates or would
           operate as a fraud or deceit upon any person.

   17 C.F.R. § 240.10b–5.

           Plaintiffs allege that the Bond Instrument and the transaction at issue constitute a security

   and Defendant “knowingly or recklessly made material representations to Plaintiffs verbally

   during the various conference calls wherein he attested to the legitimacy of the transaction and the


                                                    28
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 28 of 44 PageID #: 451
   process by which the transaction would take place,” as well as in writing in the opinion letter he

   provided about the legitimacy of the transaction. [Doc. 20-1 at ¶¶ 110–11]. Additionally, Plaintiffs

   assert that Defendant’s material misrepresentations led Iseman to believe the transaction was a

   “legitimate investment opportunity,” subsequently transfer $650,000 to Defendant, and Plaintiffs

   “have not received the promised payment from the security transaction and have not been refunded

   the money paid to Defendant despite repeated requests.” [Id. at ¶¶ 112–13]. Plaintiffs allege that

   Defendant’s material representations led directly to their loss because he knew that “the transaction

   was a sham and . . . that the funds provided by Plaintiffs would never be invested into any security.”

   [Id. at ¶ 114]. Lastly, Plaintiffs “deny that Defendant was the attorney for Dan Masters in

   connection with this scheme,” but even if so, Defendant’s “wrongful means and wrongful acts,

   including intentional misrepresentations, wire fraud, and other illegal acts, subject[ ] him to

   personal liability outside the litigation privilege.” [Id. at ¶ 115].

           Defendant claims that Plaintiffs do not have standing to assert a cause of action for federal

   securities fraud, that the 1934 Act does not apply to the securities transaction at issue, and Plaintiffs

   fail to satisfy the pleading requirements of the PSLRA. [Doc. 26 at 27–28]. The Court will address

   Defendant’s arguments in turn.

                   1.      Standing

           Defendant maintains that Plaintiffs, either jointly or individually, were not the

   “purchaser(s)” of a security, and therefore they do not have standing to assert a private cause of

   action under section 10(b) of the 1934 Act or Rule 10b-5. [Doc. 26 at 30–31]. First, Defendant

   asserts that the Court is directed to “narrowly construe private actions for federal securities fraud,”

   and as Plaintiffs “had no contractual right to purchase securities,” they do not have standing to

   assert claims under Section 10(b) or Rule 10b-5. [Id. at 29]. Defendant submits that although “the



                                                      29
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 29 of 44 PageID #: 452
   Iseman JVA clearly involves a security, i.e. the Bond Instrument, ER2 (or perhaps another non-

   party) was the sole owner of the Bond Instrument.” [Id. at 30]. Next, Defendant asserts that the

   Iseman JVA states that certain “prearranged Institutional buyers” would then purchase the Bond

   Instrument, and thus “[n]o sale of the Bond Instrument to the Plaintiffs is contemplated.” [Id. at

   30–31]; see [Doc. 26-6 at ¶6]. Therefore, Defendant maintains that as Plaintiffs would not have

   an ownership interest in the Bond Instrument, they were not purchasers of a security, and do not

   have standing to assert a private cause of action under Section 10(b) or Rule 10b-5.

          Plaintiffs respond [Doc. 30 at 16–18] that they purchased an interest in the joint venture,

   and therefore have standing to assert a cause of action for securities fraud. Plaintiffs state that the

   definition of the term security under the Securities Act expressly includes an investment contract.

   See 15 U.S.C. § 78c(a)(10). Plaintiffs claim that “the relevant security . . . includes the JVA itself,”

   which Defendant “admits in its own brief, the executed JVA is an investment contract and, thus, a

   security.” [Doc. 30 at 16]. Therefore, Plaintiffs maintain that they have standing to pursue a cause

   of action for federal securities fraud as when they invested $650,000 into the joint business venture,

   they purchased a security.

          Section 10(b) of the 1934 Act and SEC Rule 10(b) make it unlawful to make misleading

   statements “in connection with the purchase or sale” of securities. 15 U.S.C. § 78j(b); 17 C.F.R.

   § 240.10b–5.3 Although Section 10(b) does not explicitly provide a private cause of action, the

   Supreme Court “has found a right of action implied in the words of the statute and its implementing

   regulation,” Rule 10b-5. Stoneridge Inv. Partners, LLC v. Scientific-Atlanta, 552 U.S. 148, 157


          3
             The Supreme Court has recognized that “[t]he scope of Rule 10b–5 is coextensive with
   the coverage of §10(b).” SEC v. Zandford, 535 U.S. 813, 816 n. 1 (2002) (citing United States v.
   O’Hagan, 521 U.S. 642, 651 (1997)). As a result, the Court may “use § 10(b) to refer to both the
   statutory provision and the Rule,” unless otherwise noted. Id. See also In re Omnicare Inc. Secs.
   Litig., 769 F.3d 455, 461 n. 1 (6th Cir. 2014).


                                                     30
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 30 of 44 PageID #: 453
   (2008). As the Sixth Circuit explained in In re Omnicare Securities Litigation, “[t]here are six

   elements to a securities-fraud suit under § 10(b) of the 1934 Act and SEC Rule 10b–5: ‘(1) a

   material misrepresentation or omission by the defendant; (2) scienter; (3) a connection between

   the misrepresentation or omission and the purchase or sale of a security; (4) reliance upon the

   misrepresentation or omission; (5) economic loss; and (6) loss causation.’” 769 F.3d 455, 469 (6th

   Cir. 2014) (quoting Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 38 (2011)).

          “The requirement that only purchasers or sellers have standing to sue under [S]ection 10(b)

   and Rule 10b–5 was established by the Court of Appeals for the Second Circuit in Birnbaum v.

   Newport Steel Corp., 193 F.2d 461 (2d Cir.), cert. denied, 343 U.S. 956 (1952), and subsequently

   ratified by the Supreme Court in Blue Chip Stamps v. Manor Drug Stores, 421 U.S. 723 (1975).”

   Doll v. James Martin Assocs. (Holdings) Ltd., 600 F. Supp. 510, 520 (E.D. Mich. 1984).

          Defendant claims Plaintiffs do not have standing to assert a private cause of action under

   Section 10(b), as “[n]o sale of the Bond Instrument to the Plaintiffs is contemplated,” and thus

   they were not purchasers of a security. [Doc. 26 at 31]; see Rathborne v. Rathborne, 683 F.2d

   914, 918 (5th Cir. 1982) (“[E]ven if it can be established that there has been wrongdoing in

   connection with the purchase or sale of a security, a private party does not have standing to recover

   under Rule 10b–5 unless the plaintiff can allege and ultimately establish that he himself was a

   purchaser or seller.”).

          “The federal securities laws define ‘security’ as including an ‘investment contract.’” SEC

   v. Merklinger, 489 F. App’x 937, 940 (6th Cir. 2012) (quoting 15 U.S.C. §§ 77b(a)(1), 78c(a)(10)).

   In SEC v. W.J. Howey Co., 328 U.S. 293 (1946), the Supreme Court set forth the factors relevant

   to deciding whether a transaction qualifies as an “investment contract.”             Id. at 298–99

   (“[A]n investment contract for purposes of the Securities Act means a contract, transaction or



                                                    31
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 31 of 44 PageID #: 454
   scheme whereby a person invests his money in a common enterprise and is led to expect profits

   solely from the efforts of the promoter or a third party.”). Under the Howey test,

   “[a]n investment contract involves (1) an investment of money (2) in a common enterprise (3) with

   a reasonable expectation of profits to be derived solely from the efforts of others.” SEC v. Prof’l

   Associates, 731 F.2d 349, 352–53 (6th Cir. 1984).

          Here, the Court finds that Plaintiffs have sufficiently alleged that they were purchasers of

   an investment contract. The Howey test “is a flexible one, ‘capable of adaptation to meet the

   countless and variable schemes devised by those who seek the use of the money of others on the

   promise of profits.’” Stone v. Kirk, 8 F.3d 1079, 1085 (6th Cir. 1993) (quoting Howey, 328 U.S.

   at 299). First, Plaintiffs invested funds as conditioned in the JVA when they transferred $650,000

   to Defendant’s IOLTA account. Plaintiffs engaged in a common enterprise under the Iseman JVA,

   as Plaintiffs allege that Myers and ER2, along with Defendant, would assist in registering the Bond

   Instrument, which ER2 would then sell to one of its “prearranged institutional buyers” See [Doc.

   20-1 at ¶ 29]. Moreover, Plaintiffs allege that their funds would be tied to the purchase of a banking

   instrument or bond, which would be bundled with other, similar bonds and sold to pre-qualified

   investors, typically returning three to four times the principal. [Id. at ¶ 11]. See Stone, 8 F.3d at

   1086 (“It is well established that a joint venture interest can qualify as a security where the investor

   is ‘entirely passive and [where he] invested in the joint ventures in reasonable reliance on the

   expected efforts and expertise of the [managers].’”) (quoting SEC v. Professional Associates, 731

   F.2d 349, 357 (6th Cir. 1984)). Lastly, Plaintiffs allege that they had a reasonable expectation of

   profits derived solely from the efforts of others, as the Iseman JVA details that they would receive

   a return of $5,000,000 within 90 to 120 days. [Doc. 26-6 at ¶ 31].




                                                     32
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 32 of 44 PageID #: 455
          Further, even assuming that the Bond Instrument was a “‘nonexistent security,’ many

   courts have extended jurisdiction under the federal securities laws to cases alleging fraud in

   connection with the offer, purchase and sale of securities which do not actually exist.” U.S. S.E.C.

   v. Lauer, 864 F. Supp. 784, 792 (N.D. Ill. 1994) (collecting cases), aff’d sub nom., S.E.C. v. Lauer,

   52 F.3d 667 (7th Cir. 1995); see also Merrill Lynch, Pierce, Fenner & Smith Inc. v. Dabit, 547

   U.S. 71, 85 n. 10 (2006) (noting the SEC supports a “broad reading of the ‘in connection with’

   language as “a broker who accepts payment for securities that he never intends to deliver . . .

   violates § 10(b) and Rule 10b–5.”) (citations and quotations omitted); SEC v. Zandford, 535 U.S.

   813, 819 (2002) (holding that the SEC may bring a public enforcement action against a broker

   who accepted payment for securities that he never delivered); Grippo v. Perazzo 357 F.3d 1218,

   1220–24 (11th Cir. 2004) (“A plaintiff does not need to identify a specific security, or demonstrate

   that his money was actually invested in securities” for purposes of Rule 10b–5).

          Although further discovery may reveal that the Plaintiffs’ interests in the Iseman JVA do

   not constitute an investment contract, “the question of ‘[w]hether or not [Plaintiffs’] membership

   interests are ultimately determined to be investment contracts is more appropriately addressed in

   a summary judgment motion.’”         Schentag v. Nebgen, No. 1:17-CV-8734-GHW, 2018 WL

   3104092, at *7 (S.D.N.Y. June 21, 2018) (addressing membership interests in international LLCs)

   (quoting Automated Teller Mach. Advantage LC v. Moore, No. 08-cv-3340 (RMB), 2009 WL

   2431513, at *4 (S.D.N.Y. Aug. 6, 2009)). Therefore, Plaintiffs have standing at this time to bring

   forth claims under Section 10(b) and Rule 10b–5 for federal securities fraud.

                  2.      Section 10(b) of the 1934 Act

          Defendant contends that “neither the 1934 Act nor Rule 10b-5 applies to the securities

   transaction contemplated by the Iseman JVA” under the Supreme Court’s holding in Morrison v.



                                                    33
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 33 of 44 PageID #: 456
   National Australia Bank Ltd., 561 U.S. 247 (2010). [Doc. 26 at 35]. Defendant claims that the

   Supreme Court in Morrison held that a private right of action under Section 10(b) applies “only

   [to] transactions in securities listed on domestic exchanges, and domestic transactions in other

   securities.” [Id. at 35–36 (citing Morrison, 561 U.S. at 267)]. Defendant notes that the Supreme

   Court rejected the test proposed by the Solicitor General for fraud involving significant conduct in

   the United States. Additionally, Defendant maintains that although the Dodd-Frank Wall Street

   Reform and Consumer Protection Act explicitly grants jurisdiction to federal district courts for an

   action or proceeding brought by the Commission or the United States for securities fraud involving

   “conduct within the United States that constitutes significant steps in furtherance of the violation,

   even if the securities transaction occurs outside the United States,” the holding of Morrison

   limiting the scope of private securities fraud litigation has not been overruled. [Id. (quoting 15

   U.S.C. § 77aa(b))]. Therefore, Defendant asserts that allowing Plaintiffs’ claims under Section

   10(b) or Rule 10b-5 would be futile because “the Iseman JVA specifically contemplates that the

   Bond Instruments were to be listed on . . . an international stock exchange and/or traded in Europe.”

   [Id. at 37].

           Plaintiffs respond [Doc. 30 at 21] that the 1934 Act is applicable as the relevant security

   alleged in the Substitute Complaint is the Iseman JVA as an investment contract, rather than the

   Bond Instrument. Plaintiffs maintain that the Iseman JVA “was formed entirely within the United

   States,” as ER2’s principal address is in Wyoming, Plaintiffs are located in California, and

   Defendant performed his role in the transaction in Tennessee. [Id.]. Therefore, Plaintiffs allege

   that the Iseman JVA, as the applicable security, meets the Morrison test.

           In Morrison, the Supreme Court limited the private right of action under Section 10(b) to

   “the use of a manipulative or deceptive device or contrivance only in connection with the purchase



                                                    34
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 34 of 44 PageID #: 457
   or sale of a security listed on an American stock exchange, and the purchase or sale of any other

   security in the United States.” 561 U.S. at 273. The Supreme Court held that because “the focus

   of the [1934 Act] is not upon the place where the deception originated, but upon purchases and

   sales of securities in the United States, Section 10(b) applies “only” to “transactions in securities

   listed on domestic exchanges, and domestic transactions in other securities.” Id. at 267.

          Therefore, the Court must consider the “extraterritoriality” of the transaction alleged in the

   Substitute Complaint. Id. at 265. Defendant correctly states that the Bond Instrument was not

   listed on an American stock exchange and argues that the Iseman JVA “makes it apparent that the

   Bond Instrument was to be listed on an international stock exchange and/or traded in Europe.”

   [Doc. 26 at 37]. Plaintiffs’ claims may, in fact, be futile if the only applicable security is the Bond

   Instrument.

          However, the Court previously found that Plaintiffs’ Substitute Complaint sufficiently

   alleges that the Iseman JVA is an investment contract, thus giving them standing to pursue federal

   securities fraud claims at this time. The Court notes that the Sixth Circuit has not significantly

   interpreted the definition of a domestic transaction under Morrison. See Lay v. United States, 623

   F. App’x 790, 792–93 (6th Cir. 2015) (“The Supreme Court framed the issue before it narrowly:

   ‘We decide whether § 10(b) of the Securities Exchange Act of 1934 provides a cause of action to

   foreign plaintiffs suing foreign and American defendants for misconduct in connection with

   securities traded on foreign exchanges.’ . . . The Court dismissed the complaint for failure to state

   a claim because the allegations involved no securities listed on a domestic exchange, and most,

   but not all, of the purchases occurred outside the United States.”) (quoting Morrison, 561 U.S. at

   273). Other circuits nationwide have adopted a rule “that a plaintiff plausibly alleges a domestic

   transaction where he claims either the ‘title to the shares was transferred within the U.S.’ or the



                                                     35
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 35 of 44 PageID #: 458
   purchaser or seller incurred ‘irrevocable liability’ within the United States.” Melvin v. Brayshaw,

   No. EDCV19712-JGB-SPX, 2019 WL 6482220, at *3 (C.D. Cal. Oct. 3, 2019) (quoting Stoyas v.

   Toshiba Corp., 896 F.3d 933, 948 (9th Cir. 2018), wherein the Ninth Circuit adopted the

   irrevocable liability test set forth in Absolute Activist Value Master Fund Ltd. v. Ficeto, 677 F.3d

   60, 67 (2d Cir. 2012)); see also SEC v. Scoville, 913 F.3d 1204, 1215 (10th Cir. 2019) (allowing

   SEC commencement of section 10(b) civil enforcement action involving an extraterritorial

   transaction with alleged domestic conduct and “foreseeable substantial effect[s]” in the United

   States).

              Here, the Court finds that Plaintiffs have plausibly alleged that the Iseman JVA qualifies

   as an investment contract, as well as that the Iseman JVA was a domestic transaction, such that

   their federal securities fraud claims are not futile. While the Bond Instrument was not intended to

   be registered on an American stock exchange, the Substitute Complaint alleges that all parties to

   the Iseman JVA are located in the United States, the conversations between Iseman and Defendant

   took place while Defendant was located in Tennessee and Iseman was in California, and ultimately

   the JVA was executed in the United States. Cf. Melvin, 2019 WL 6482220 at *3 (“The FAC is

   devoid of allegations from which the Court could infer irrevocable liability incurred or that title

   transferred in the United States.”). Further, Plaintiffs transferred $650,000 to Defendant’s IOLTA

   account located in Tennessee. See Lykuong Eng v. Akra Agric. Partners, Inc., No. 5:16-CV-00994

   (RCL), 2017 WL 5473481, at *3 (W.D. Tex. Aug. 9, 2017) (“This Court agrees with the assertion

   that a wire transfer to the United States alone is not sufficient to establish a domestic transaction.

   However . . . plaintiff alleged facts that plausibly suggest a meeting of the minds occurred in the

   United States, an agreement was entered in the United States, and a wire transfer was made to a

   United States bank while plaintiff was in the United States.”); see also Loginovskaya v.



                                                     36
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 36 of 44 PageID #: 459
   Batratchenko, 764 F.3d 266, 275 (2d Cir. 2014) (finding that “[t]he direction to wire transfer

   money to the United States is insufficient to demonstrate a domestic transaction”). Accordingly,

   at this stage, the Court finds that Plaintiffs have sufficiently alleged that their investment in the

   Iseman JVA constituted a domestic transaction under Section 10(b) of the 1934 Act.

                  3.      PSLRA Pleading Requirements

          Defendant claims that Plaintiffs “fail to satisfy the heightened pleading requirements of the

   PSLRA,” and therefore the addition of their claims under Section 10(b) or Rule 10b-5 would be

   futile. [Doc. 26 at 35].

          Under the PSLRA, the complaint shall specify each statement alleged to have been

   misleading, the reason or reasons why the statement is misleading, and, if an allegation regarding

   the statement or omission is made on information and belief, the complaint shall state with

   particularity all facts on which that belief is formed. 15 U.S.C. § 78u-4(b)(1). The PSLRA requires

   that “the complaint shall, with respect to each act or omission alleged to violate this chapter, state

   with particularity facts giving rise to a strong inference that the defendant acted with the required

   state of mind.” 15 U.S.C. § 78u-4(b)(2).

          Scienter, a defendant’s “intention to deceive, manipulate, or defraud” must be stated with

   particularity. Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 313 (2007). “A strong

   inference of scienter ‘must be more than merely plausible or reasonable—it must be cogent and at

   least as compelling as any opposing inference of nonfraudulent intent.’” Doshi v. Gen. Cable

   Corp., 823 F.3d 1032, 1039 (6th Cir. 2016) (quoting Tellabs, 551 U.S. at 314). The proper inquiry

   for the Court in evaluating allegations of scienter is “whether all of the facts alleged, taken

   collectively, give rise to a strong inference of scienter, not whether any individual allegation,

   scrutinized in isolation meets that standard.” Tellabs, 551 U.S. at 322–23 (emphasis in



                                                    37
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 37 of 44 PageID #: 460
   original); see also Frank v. Dana Corp., 646 F.3d 954, 961 (6th Cir. 2011) (“Our former method

   of reviewing each allegation individually before reviewing them holistically risks losing the forest

   for the trees. Furthermore, after Tellabs, conducting an individual review of myriad allegations is

   an unnecessary inefficiency.”).

          Defendant agree that Plaintiffs “aver that [he] ‘made representations about the legitimacy

   of the investment opportunity, described how the transaction would work, and described his role’

   as the ‘paymaster,’ as well as explained how the Funds would be tracked.” [Doc. 26 at 33 (quoting

   Doc. 20-1 at ¶¶ 16–17)]. Additionally, Defendants submit that Plaintiffs allege that the opinion

   letter “substantiated the legitimacy of the investment and described how the Funds would be

   utilized.” [Id. (quoting Doc. 20-1 at ¶ 26)]. However, Defendant repeats his argument to Plaintiffs’

   common law fraud claim and asserts that all other information that Plaintiffs learned about the

   transaction came from other individuals in connection with the execution of the Iseman JVA.

          Moreover, Defendant claims that Plaintiffs fail to state specific facts or explain the basis

   for their allegation that there was never a legitimate business opportunity, that there were never

   prequalified investors, that there were never any legitimate costs, or that their invested funds were

   never intended to be used for any legitimate purpose. Defendant alleges that “under a plain

   reading” of the Substitute Complaint, he did not make any statements regarding prequalified

   investors. [Id. at 34]. Next, Defendant claims that Plaintiffs fail to allege specific facts for their

   claim that “[n]one of the distributions by Werner were for the purchase, renaming, or registration

   of the bond,” or alternatively that “only a fraction of the payments were utilized for the purposed

   represented.” [Id. (quoting Doc. 20-1 at ¶ 80)]. Lastly, Defendant asserts that although Plaintiffs

   allege that he intended for their invested funds to not be used for any valid purpose, but instead

   funneled to Masters and other persons, they “offer no facts to support their claim that these



                                                    38
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 38 of 44 PageID #: 461
   transfers evidence fraud.” [Id.]. Defendant claims that these transfers “are expressly contemplated

   by the Iseman JVA.” [Id.]. Therefore, Defendant asserts that “the corresponding allegation that

   [he] ‘knew that the transaction was a sham’ is a result of ‘heap[ing] inference upon inference.’”

   [Id. at 35 (quoting [Doc. 20-1 at ¶¶ 113–14; In re Omnicare Inc. Secs. Litig., 769 F.3d 455, 482

   (6th Cir. 2014))].

           Plaintiffs respond that the allegations in the Substitute Complaint, as well as the referenced

   exhibits, specifically detail Defendant’s misrepresentations, and “because other parties to the

   transaction also made misrepresentations does not somehow lessen Defendant’s own culpability.”

   [Doc. 30 at 19]. Plaintiffs maintain that they explain how the statements are misleading in its

   common law fraud claim, and that the Substitute Complaint alleges that “Defendant had a motive

   to defraud Plaintiffs, which supports an inference of scienter.” [Id. at 20].

           First, the Court already found that Plaintiffs plausibly alleged a common law fraud claim,

   meeting the requirements of Federal Rule of Civil Procedure 9. Additionally, to determine whether

   Plaintiffs have “alleged facts that give rise to the requisite ‘strong inference’ of scienter,” the Court

   “must consider plausible, nonculpable explanations for the defendant’s conduct, as well as

   inferences favoring the plaintiff.” Tellabs, 551 U.S. at 323. Here, Plaintiffs have alleged that

   Defendant was acting in concert with other parties to represent the legitimacy of the transaction,

   and that his material misrepresentations led them to invest. Defendant asserts that Plaintiffs cannot

   identify facts to support their allegations that there were never any prequalified investors or that

   he improperly made transfers to Masters and other individuals. However, Plaintiffs have alleged

   that Defendant transferred $125,000 of Plaintiff’s funds into his own account [Doc. 20-1 at ¶ 94]

   and $235,000 to Masters [Id. at ¶ 79], despite the fact that these transfers were not contemplated

   by the Iseman JVA. See Tellabs, 551 U.S. at 325 (noting pecuniary “motive can be a relevant



                                                      39
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 39 of 44 PageID #: 462
   consideration, and personal financial gain may weigh heavily in favor of a scienter inference”).

   Lastly, Plaintiffs have alleged that Defendant did not provide them access to IOLTA account and

   information about distributions, and ultimately stopped responding to Plaintiffs.

          Therefore, the Court finds that Plaintiffs have pled the requisite scienter of Defendant to

   where the addition of a securities fraud claim would not be futile at this point. See id. at 324

   (holding that the “inference of scienter [must be] more than merely ‘reasonable’ or ‘permissible,’”

   i.e., “a reasonable person would deem the inference . . . cogent and at least as compelling as any

   opposing inference one could draw from the facts alleged”).

          “In short, after considering the proposed amendments and the arguments of the parties, the

   Court cannot say at this stage of the proceedings that [Plaintiffs have] failed to sufficiently detail

   [their] claims under the PSLRA or that [they] will be unable to prove any set of facts that would

   entitle [them] to relief against the defendant[ ] on [their] fraud or securities laws claims.” See

   Greenwald v. Holstein, No. 2:15-CV-2451, 2016 WL 9344297, at *5 (S.D. Ohio Feb. 3, 2016).

   Although the Court balances the heightened pleading standard of the PSLRA, “[a]t this stage of

   the litigation, this Court is charged with determining whether the futility of an amendment is so

   obvious that it should be disallowed.” Bear v. Delaware Cty., Ohio, No. 2:14-CV-43, 2015 WL

   1954451, at *3 (S.D. Ohio Apr. 28, 2015). The Court agrees that “substantial arguments” exist

   regarding Plaintiffs’ securities fraud claims which are better suited for resolution at a later stage

   of litigation. Greenwald, 2016 WL 9344297 at *5.

          E.      Tennessee Blue Sky Law

          Lastly, Plaintiffs seek leave to allege a cause of action that Defendant is liable for violating

   the Tennessee Securities Act of 1980 (“Tennessee’s Blue Sky Law”)—Tennessee Code Annotated

   § 48-1-122(A)(1)(B). See [Doc. 20-1 at ¶ 117]. Plaintiffs allege that “Tennessee’s Blue Sky Law



                                                    40
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 40 of 44 PageID #: 463
   provides a private right of action against a person who, in connection with the offer or sale of a

   security, makes a material misstatement of fact or operates in a fraudulent or deceitful manner.”

   [Id. at ¶ 118].

           Defendant claims, however, that “[w]hile the Bond Instrument itself falls within the

   definition of T.C.A. § 48-1-102(20)(A), and the Plaintiffs’ investment opportunity involved the

   ‘marketing or sale of a security,’ the Plaintiffs were not the purchaser of the Bond Instrument, and,

   critically, [Defendant] was not the seller of the Bond Instrument.” [Doc. 26 at 38]. Therefore,

   Defendant asserts that Plaintiff’s cause of action under the Tennessee Blue Sky Law would be

   futile, as T.C.A. § 48-1-122(a)(1)(B) “has no application to the facts of this case.” [Id.].

           Plaintiffs respond that under the Blue Sky Law, “the purchaser/seller distinction is

   irrelevant because liability may be imposed upon an aider and abettor pursuant to Tenn. Code Ann.

   § 48-1-122(g).” [Doc. 30 at 22]. Plaintiffs claim that “Defendant’s interpretation may have

   resulted from a drafting error” in the Substitute Complaint, as Plaintiffs “intended to cite to Tenn.

   Code Ann. § 48-1-122(g),” rather than Tenn. Code Ann. § 48-1-122(a)(1)(B). [Id.].

           “Tennessee state securities law mirrors the federal law.” Great Am. Opportunities, Inc. v.

   Cherry Bros., LLC, No. 3:17-CV-01022, 2019 WL 632670, at *3–4 (M.D. Tenn. Feb. 14, 2019)

   (citing Bass v. Janney Montgomery Scott, Inc., 152 F. App’x 456, 459 (6th Cir. 2005)). Tennessee

   Code Annotated Section 48-1-122(a)(1)(B) states that any person who:

           Sells a security in violation of § 48-1-121(a) (the purchaser not knowing of the
           violation of § 48-1-121(a), and who does not carry the burden of proof of showing
           that the person did not know and in the exercise of reasonable care could not have
           known of the violation of § 48-1-121(a));

           shall be liable to the person purchasing the security from the seller to recover the
           consideration paid for the security, together with interest at the legal rate from the
           date of payment, less the amount of any income received on the security, upon the
           tender of the security, or, if the purchaser no longer owns the security, the amount
           that would be recoverable upon a tender, less the value of the security when the


                                                    41
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 41 of 44 PageID #: 464
          purchaser disposed of it and interest at the legal rate from the date of disposition.

   However, Tennessee’s Blue Sky Law also imposes liability for those who aid and abet securities

   fraud, providing that:

          Every person who directly or indirectly controls a person liable under this section,
          every partner, principal executive officer, or director of such person, every person
          occupying a similar status or performing similar functions, every employee of such
          person who materially aids in the act or transaction constituting the violation, and
          every broker-dealer or agent who materially aids in the act or transaction
          constituting the violation, are also liable jointly and severally with and to the same
          extent as such person, unless the person who would be liable under this subsection
          (g) proves that the person who would be liable did not know, and in the exercise of
          reasonable care could not have known, of the existence of the facts by reason of
          which the liability is alleged to exist. There is contribution as in cases of contract
          among the several persons so liable.

   Tenn. Code Ann. § 48-1-122(g).

          “Given the breadth of this section, at least one case in [the Middle District of Tennessee]

   has held that, where the plaintiff has alleged that the ‘defendants were generally involved’ in the

   business at issue and ‘had the power to control the transactions in which the securities fraud

   occurred,’ the plaintiff has sufficiently stated a claim under Section 122(g).” Receiver of assets of

   Mid-Am. Energy, Inc. v. Coffman, 719 F. Supp. 2d 884, 893 (M.D. Tenn. 2010) (quoting Colbert

   & Winstead, PC 401(k) Plan v. AIG Fin. Advisors, Inc., No. 3:07-1117, 2008 WL 2704367, *7–8

   (M.D. Tenn. July 8, 2008)). In Coffman, the plaintiffs alleged that the Defendant was “a well-

   connected ‘bag man’ in the scheme, who also drafted the relevant documents, communicated with

   investors, diverted funds, and instructed employees how to carry out their jobs.”                 Id.

   The Coffman court also found that the defendant “stood to gain financially from the alleged

   fraud.” Id. Therefore, the Middle District of Tennessee held that those “allegations indicate clear

   ‘general involvement’ and ‘control’ as to the alleged securities fraud[.]” Id.




                                                    42
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 42 of 44 PageID #: 465
          Similarly, the Court finds that the Substitute Complaint sufficiently alleges a violation of

   the Tennessee Blue Sky Law under section 48-1-122(g). As the Court has previously detailed,

   Plaintiffs allege that Defendant made representations about the legitimacy of the investment

   opportunity, encouraged Plaintiffs to invest, and had control over the invested funds, as well as

   their distribution. See [Doc. 20-1 at ¶¶ 16, 26]. Plaintiffs have also alleged that Defendant “stood

   to gain financially from the alleged fraud,” as $125,000 was deposited into his personal bank

   account. Coffman, 719 F. Supp. 2d at 893; see [Doc. 20-1 at ¶ 84].

          Additionally, parallel to the Court’s analysis of Plaintiffs’ federal securities fraud claims,

   the Court notes that the Tennessee Securities Act includes “investment contracts” under Tenn.

   Code Ann. § 48-1-102(20)(A), “Tennessee adheres to the Hawaii Market Test, to determine if a

   contract is an ‘investment contract,’ and “[t]his test provides a broader definition of an investment

   contract than federal law.” Winston v. Zaehringer, No. 1:19-CV-216, 2020 WL 3259531, at *13–

   14 (E.D. Tenn. June 16, 2020) (citing King v. Pope, 91 S.W.3d 314, 320–21 (Tenn. 2002)).

          Ultimately, the Court finds that Plaintiff’s proposed claim under the Tennessee Blue Sky

   Law is not futile, and upon the filing of their Substitute Complaint, Plaintiffs are directed to

   supplement the citation to Tennessee Code Annotated § 48-1-122(g).




                                                    43
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 43 of 44 PageID #: 466
   V.     CONCLUSION

          Accordingly, for the reasons stated above, Plaintiffs’ Motion for Leave to Amend

   Complaint [Doc. 18] and Plaintiffs’ Motion for Leave to Substitute Proposed Amended Pleading

   [Doc. 20] are GRANTED, and Defendant’s Motion for Hearing [Doc. 32] is DENIED. Plaintiffs

   SHALL file their operating Substitute Complaint [Doc. 20-1], with the alterations detailed above,

   in CM/ECF within seven days of entry of the instant Memorandum and Order and Defendant may

   file his response consistent with the Federal Rule of Civil Procedure.

          IT IS SO ORDERED.

                                                        ENTER:

                                                        _________________________
                                                        Debra C. Poplin
                                                        United States Magistrate Judge




                                                   44
Case 3:19-cv-00365-TRM-DCP Document 45 Filed 08/12/20 Page 44 of 44 PageID #: 467
